The opinion of the court was delivered by
Burch, J.:
This is an appeal from the judgment of the district court sustaining a survey. The question is whether or not the judgment is sustained by any evidence.
Schopper owns land originally bounded on the north by the Kansas river. In the river opposite his land was an island. The river ceased to flow between the island and Schopper’s land. Grimes caused a portion of the island to be surveyed and to be patented to him by the state. This survey included a portion of the abandoned channel of the river. Schopper claimed the remainder of the abandoned channel as an accretion to his land. Differences arose between the two men as to the location of the boundary, and Schopper caused the survey in controversy to be made.
The county surveyor testified that in making the former survey, the surveyor then in office started from a certain quarter section corner, but that the former surveyor regarded a certain rock as the corner stone, while the true corner stone was some distance away. Using the true monument, the county surveyor undertook to reproduce the original survey, and succeeded in doing so. There was evidence that when the survey was made the stakes of the original survey, marking the boundary in dispute, were in place. The county surveyor testified that the stakes had all been removed, that he wanted *498information, and that he asked Grimes all about it, but that Grimes disclaimed any knowledge of the true location of the boundary. There was evidence that the survey deprived Grimes of land included in the former survey. The county surveyor testified that such was not the case. The district court chose to rely on the testimony of the county surveyor.
The judgment of the district court is affirmed.